07-1684-cr(L); 08-1814-cr(Con)
        US v. Casiano (Vera)


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
     TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
     AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
     COURT'S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
     OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER").      A
     PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 27 th day of January, two thousand ten.
 5
 6      PRESENT: PIERRE N. LEVAL,
 7               CHESTER J. STRAUB,
 8               RICHARD C. WESLEY,
 9                        Circuit Judges.
10
11
12      ________________________________________________
13
14      United States of America,
15
16                     Appellee,
17
18                v.                07-1684-cr (Lead), 08-1814-cr (Con)
19
20
21      Jose Santiago Vera, also known as Max, Eduardo Casiano,
22
23                    Defendants-Appellants.
24      ________________________________________________
25
26      APPEARING FOR DEFENDANTS-APPELLANTS: M ICHELE H AUSER, Law
27                                           Office of Michele
28                                           Hauser, New York, NY
 1                                        D AVID L. L EWIS, Lewis &
 2                                        Fiore, New York, NY
 3
 4
 5   APPEARING FOR APPELLEE:              Assistant United States
 6                                        Attorney R OBERT M.
 7                                        S PECTOR (Sandra S.
 8                                        Glover, Assistant
 9                                        United States Attorney,
10                                        on the brief) for Nora
11                                        R. Dannehy, United
12                                        States Attorney for the
13                                        District of Connecticut
14
15
16   Appeal from the United States District Court for the
17   District of Connecticut (Kravitz, J.).
18
19        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
20   AND DECREED that the judgment of said District Court be and
21   hereby is AFFIRMED:
22
23       Appellants Jose Santiago Vera (“Vera”) and Eduardo

24   Casiano (“Casiano”) appeal from judgments of conviction

25   entered in the United States District Court for the District

26   of Connecticut (Kravitz, J.) on April 10, 2007 (Vera) and

27   April 14, 2008 (Casiano), following a jury verdict.     We

28   assume the parties' familiarity with the underlying facts,

29   the procedural history of the case, and the issues on

30   appeal.




                                  2
1        The district court did not abuse its discretion when it

2    dismissed a juror sua sponte.       The juror indicated her

3    inability to follow the court’s instructions and the court

4    justifiably removed her.

5        The district court also did not abuse its discretion

6    when the court declined to interview a juror in camera after

7    the completion of the trial.     Under Federal Rule of Evidence

8    606(b), a court may not interview a juror about “any matter

9    or statement occurring during the course of the jury’s

10   deliberations or to the effect of anything upon that or any

11   other juror’s mind or emotions as influencing the juror to

12   assent to or dissent from the verdict.”       Fed. R. Evid.

13   606(b).    A juror may only testify about “(1) whether

14   extraneous prejudicial information was improperly brought to

15   the jury’s attention, (2) whether any outside influence was

16   improperly brought to bear upon any juror, or (3) whether

17   there was a mistake in entering the verdict onto the verdict

18   form.”    Id.   We find no error in the court’s conclusion that

19   the juror’s letter did not implicate any of the three

20   permissible areas of inquiry.

21       Finally, the district court did not commit plain error

22   when it permitted the government’s investigator to testify


                                     3
1   about the proffer and cooperation agreements.

2       We AFFIRM.

3
4                                    FOR THE COURT:
5                                    Catherine O’Hagan Wolfe,
6                                    Clerk
7
8
9




                                 4